METHOD FOR PREPARING MULTI-LAYER OPTICAL LAMINATES

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election of Group I, claims 1-14, in the reply filed on July 1, 2021, is acknowledged.  Applicant notes that the election is made with traverse and that reconsideration is requested, but does not provide any arguments as to why the restriction is believed to be in error.  The examiner has duly reviewed the restriction and finds that the common technical feature of Groups I and II has been correctly identified, and that Matsunami et al. (US 2010/0157426) teach this common technical feature as described in the previous Office action (see, in particular, paragraph [0293] of Matsunami et al.)  Hence, the common technical feature of Groups I and II fails to define a contribution over the prior art, such that it is not a special technical feature as defined in 37 CFR 1.475, and such that Groups I and II therefore lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.  Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 1, 2021.

Claim Objections
Claims 1-5, 7, and 10-13 are objected to because of the following informalities:
In claim 1, line 27 of the claim, “place” should be –placing–.
In claim 2, line 2 of the claim, –a – should be inserted before “second”.
In claim 3, line 2 of the claim, –a – should be inserted before “second”.
In claim 4, line 4 of the claim, –the – should be inserted after “with ”.
In claim 5, line 2 of the claim, “orifice is” should be –orifices are–.
In claim 5, line 2 of the claim, –at least one – should be inserted after “wherein the ”.
In claim 5, line 3 of the claim, –at least one – should be inserted after “and the ”.
In claim 7, line 5 of the second page of the claim, “place” should be –placing–.
In claim 10, line 2 of the claim, –a – should be inserted before “second”.
In claim 11, line 2 of the claim, –a – should be inserted before “second”.
In claim 12, line 4 of the claim, –the – should be inserted after “with ”.
In claim 13, line 2 of the claim, “orifice is” should be –orifices are–.
In claim 13, line 2 of the claim, –at least one – should be inserted after “wherein the ”.
In claim 13, line 3 of the claim, –at least one – should be inserted after “and the ”.
Appropriate correction is required.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sklyarevich et al. (US 2007/0034317) teach a method for .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-14 would be allowable if the claim objections are overcome, because the prior art does not teach the claimed method of preparing a laminate article, and particularly the combination of providing the glass substrates with the claimed major surfaces that are free from an adhesive layer; placing the multi-layer construction in a vacuum chamber and applying a vacuum thereto; and removing the multi-layer construction from the vacuum chamber and placing the multi-layer construction in a device in which the temperature and pressure are raised as claimed, to form a multi-layer article with the recited properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745